Citation Nr: 1703304	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  08-28 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy prior to May 25, 2016.

2.  Entitlement to an evaluation in excess of 60 percent for left lower extremity peripheral neuropathy from May 25, 2016.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968. This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, under cover letter from the VA RO in Roanoke, Virginia.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is remanded to the RO.


FINDINGS OF FACT

1.  Prior to December 14, 2010, manifestations of the Veteran's left lower extremity peripheral neuropathy include burning and tingling of the left lower extremity without objective medical evidence of motor impairment, which most nearly approximates mild incomplete paralysis of the sciatic nerves. 

2.  From December 14, 2010 to May 25, 2016, manifestations of the Veteran's left lower extremity peripheral neuropathy include decreased  and absent sensation,  moderate paresthesias, moderate numbness, and moderate constant and intermittent pain of the left lower extremity, which most nearly approximates moderate incomplete paralysis of the sciatic nerves.

3.  From May 25, 2016, manifestations of the Veteran's left lower extremity peripheral neuropathy include moderate constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and severe numbness, resulting in severe sensory neuropathy and mild motor neuropathy, which most nearly approximates severe incomplete paralysis of the sciatic nerve.
 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for left lower extremity peripheral neuropathy prior to December 14, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520 (2016).

2.  The criteria for an evaluation of 20 percent, but no more, for left lower extremity peripheral neuropathy from December 14, 2010 to May 25, 2016, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520 (2016).

3.  The criteria for an evaluation in excess of 60 percent for left lower extremity peripheral neuropathy from May 25, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The Veteran is seeking an initial evaluation in excess of 10 percent for his service-connected left lower extremity peripheral neuropathy prior to May 25, 2016, and an evaluation in excess of 60 percent from May 25, 2016.  His left lower extremity peripheral neuropathy has been rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520.    

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  Here, the use of Diagnostic Code 8599-8520 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected left lower extremity peripheral neuropathy, and that the disability has been rated by analogy to paralysis of the sciatic nerve under Diagnostic Code 8520.  See 38 C.F.R. § 4.20 (2016).  Under Diagnostic Code 8520, ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A rating of 80 percent is warranted for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  38 C.F.R. § 4.124a. 

Prior to December 14, 2010

A January 2006 VA diabetes mellitus examination was conducted.  At this examination the Veteran indicated that he did have symptoms in the right lower extremity, but did not have any numbness or tingling of the left lower extremity.  Neurologic examination of the left lower extremity was negative for motor or sensory impairment. 

In a January 2007 statement, the Veteran indicated that he was now experiencing numbness and lack of feeling in his left foot, and tingling and burning at night.  He also indicated that he had from loss of balance and coordination.  

During a January 2007 VA examination, the Veteran reported a gradual onset of symptoms of burning and tingling sensation on the bottom of his left foot.  The examiner noted that his left foot "may" be sensitive to cold.  Neurologic examination of the left lower extremity was negative for motor or sensory impairment.  It was noted that the Veteran wore compression stockings.  

VA treatment records show that electromyography and nerve conduction velocity testing was conducted in February 2007; it revealed an abnormal study with findings indicative of left lower extremity tibial neuropathy. 

An April 2008 VA outpatient treatment record reveals that the Veteran reported foot trouble, which was diagnosed as cellulitis, a skin disorder.  No neurologic findings were indicated.   In May 2008, the Veteran asserted that he was experiencing "trouble" with his left lower extremity throughout the winters of 2007 and 2008.  

During his July 2010 Board hearing, the Veteran testified that symptoms associated with his service-connected left lower extremity peripheral neuropathy had worsened since the last VA examination, which occurred in January 2007.  He indicated that he did not walk very well and could not walk for long periods, and had cramping.  Wiggling his toes felt like "needles."  He also indicated that his condition affected his social life, sleeping, and doing household chores.  

VA treatment records from December 2010 note that the Veteran complained of leg and foot pain and numbness and burning at times. 

The Veteran underwent a VA examination in December 2010.  The physical examination of the left lower extremity revealed no abnormalities.  The neurologic examination of the left lower extremity revealed absent vibratory sensation in the feet and toes, decreased pin prick sensation of the whole foot, absent light touch sensation of the foot and toes, and dysesthesias of the foot.  Motor functioning of the left lower extremity was normal.  The examiner found no effects on usual occupation and usual daily activities.  

For the period prior to December 14, 2010, the Veteran's overall disability picture does not warrant an increased rating in excess of the 10 percent already assigned.  At the January 2007 VA examination, the Veteran's left lower extremity peripheral neuropathy was productive of burning and tingling of the left lower extremity without objective medical evidence of motor impairment.  While the Board acknowledges the Veteran's statements of worsening symptoms, the symptoms reported during this time, burning and tingling sensations on the bottom of his left foot, do not rise to a level of moderate incomplete paralysis as to warrant an increased rating.  Accordingly, a 10 percent rating is warranted during this period for mild incomplete paralysis of the sciatic nerve.

From December 14, 2010 to May 25, 2016

In February 2012, it was noted that the Veteran had no complaints with regard to his diabetic neuropathy.

The Veteran underwent another VA examination in May 2012.  The examiner found that the Veteran had moderate paresthesias, moderate numbness, and moderate constant pain, and moderate intermittent pain of the left lower extremity.  Strength and reflex testing of the left lower extremity revealed normal results.  On sensory testing of the left lower extremity vibration sensation was absent.  There was no evidence of muscle atrophy.  While peripheral neuropathy was diagnosed, there was no evidence of any paralysis of the left lower extremity.  The examiner stated that there is "no motor involvement at this time, only sensory, there is no incomplete or complete paralysis present."  The examiner also indicated that the Veteran's peripheral neuropathy impacted his ability to work, as he would have difficulty with prolonged standing, walking, carrying, and lifting.  

In August 2012, the Veteran submitted a letter where he indicated that he suffered from numbness in his feet, and he could not feel what he was stepping on when he walked.  He also indicated that he would stumble and fall when he came in contact with small objects on the ground and pain and tingling would keep him awake at night.  

VA treatment records from October 2012 note that the Veteran "has neuropathy sx/bottom of feet numbish and ache at night."

In a March 2016 statement, the Veteran indicated that his peripheral neuropathy symptoms worsened to the point that he could no longer feel his feet most of the time, had constant numbness with a burning sensation in his foot.  He indicated that he fell regularly two or three times a week, and that the pain would be so severe at times that he would have to take a day or two to rest.  The Veteran also stated that he would have problems going up and down stairs and had fallen a few times.  He would also deal with cramping in his calf muscles.  The Veteran's wife also submitted a statement where she indicated that the Veteran could not do any household chores due to his leg problems.  She indicated that her concern for the Veteran due to his falling, and that the Veteran fell numerous times a week because he could not feel the ground beneath him.  She also stated that she had to help the Veteran with his shoes and socks at the beginning of the day.  

During the period from December 14, 2010 to May 25, 2016, the Veteran's peripheral neuropathy of the left lower extremity most nearly approximated moderate sensory nerve impairment.  Therefore, a higher 20 percent rating is warranted.  The December 2010 VA examiner found that the left lower extremity showed absent vibratory sensation in the feet and toes, decreased pin prick sensation of the whole foot, absent light touch sensation of the foot and toes, and dysesthesias of the foot.  While the May 2012 VA examiner found that there was only sensory involvement and that there was no incomplete or complete paralysis, the examiner also found that the Veteran had moderate paresthesias, moderate numbness, and moderate constant and intermittent pain of the left lower extremity.  Sensory testing of the left lower extremity revealed absent vibration sensation.  Therefore, affording the Veteran the benefit of the doubt, the Board finds the Veteran's left lower extremity peripheral neuropathy was reflective of moderate incomplete paralysis during the period from December 14, 2010 to May 25, 2016, and a 20 percent rating, but no more, is appropriate.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the evidence shows that the nerve impairment involved was wholly sensory, a higher rating in excess of 20 percent is not warranted.   See 38 C.F.R. §4.124a (when nerve impairment is wholly sensory, the rating should be at most for the moderate degree).  

Beginning May 25, 2016

The Veteran's most recent VA examination was in May 2016.  The Veteran indicated that his symptoms had worsened with time, and that about two years ago, he began to stumble and fall.  His symptoms included moderate constant pain, moderate intermittent pain, moderate paresthesias and /or dysesthesias, and severe numbness.  Neurologic examination found less than normal strength in knee flexion, ankle plantar flexion, ankle dorsiflexion.  There was decreased reflex in ankle reflexes, and light touch testing was decreased in the knee/thigh, and absent in the ankle/lower leg and foot/toes.  Position sense, vibration sensation, and cold sensation were absent in the left lower extremity.  The examiner found that the Veteran had left lower extremity peripheral neuropathy with mild incomplete paralysis.  The examiner characterized the Veteran's sensory neuropathy as severe and his motor neuropathy as mild in his lower extremities.

From May 25, 2016, there is no evidence in the record of complete paralysis of the sciatic nerve, which would warrant a higher 80 percent evaluation.  While the Veteran and his wife have stated that the Veteran has fallen numerous times due to lack of feeling in his left foot, there is no evidence that the Veteran's left foot dangled or dropped, and no evidence of a complete absence of active movement possible of muscles below the knee, with knee flexion weakened or lost.  Therefore, a higher evaluation is not warranted for this time period.


Other Considerations

Furthermore, as the evidence indicates that the sciatic nerve is affected, no other diagnostic codes would be appropriate to evaluate the Veteran's left lower extremity peripheral neuropathy.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  While the February 2007 electromyography and nerve conduction velocity testing showed findings indicative of left lower extremity tibial neuropathy; none of the medical evidence, including neurologic testing, showed impairment of the tibial nerve.  

Based on the foregoing, the Board finds that staged separate ratings are warranted for the Veteran's left lower extremity peripheral neuropathy throughout the claims period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Prior to December 14, 2010, a 10 percent rating is appropriate for mild incomplete paralysis of the sciatic nerve.  From December 14, 2010 to May 25, 2016, a higher 20 percent rating is warranted for moderate incomplete paralysis, and 60 percent rating is warranted for the period from May 25, 2016, for severe incomplete paralysis, under Diagnostic Code 8520.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected peripheral neuropathy, the evidence shows no distinct periods of time during the appeal period, other than those currently assigned, when the Veteran's service-connected peripheral neuropathy varied to such an extent that a rating greater or less than those assigned would be warranted. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 
 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
 
The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected left lower extremity peripheral neuropathy was evaluated under Diagnostic Code 8520, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's left lower extremity peripheral neuropathy at issue.  Id.  The Veteran's left lower extremity peripheral neuropathy manifests a varying degree of nerve impairment resulting in a loss of sensation, motor deficits, and ambulation and balance problems.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the ratings assigned herein.  Higher evaluations are possible for peripheral neuropathy, but the medical evidence demonstrates that those manifestations are not present in this case, as discussed in detail in the analysis above.  The current disability evaluations reasonably describe the Veteran's disability level and symptomatology with regard to his service-connected left lower extremity peripheral neuropathy.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Board finds that it is not necessary to defer adjudication of these extra-schedular issues while the TDIU claim is remanded as per the remand instructions below.  Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim).  However, in that case, the determining factor for the extraschedular rating was marked interference with employment.  In this case, the initial element of the analysis is not met as the Board finds that the schedular criteria are not inadequate, and therefore an analysis of whether there is marked interference with employment is not required.  Thus, meaningful effect of Brambley does not apply to the Veteran's case.


ORDER

An initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy prior to December 14, 2010, is denied.

An evaluation of 20 percent, but no more, for left lower extremity peripheral neuropathy from December 14, 2010 to May 25, 2016, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 60 percent for left lower extremity peripheral neuropathy from May 25, 2016, is denied.


REMAND

The Veteran is also seeking entitlement to TDIU.  VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016). 

Additionally, 38 C.F.R. § 4.16(b) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.

In this case, the Veteran does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a) for the entire period on appeal.  However, the claims file includes some evidence suggesting the Veteran is unable to secure and maintain substantially gainful occupation.  In a March 2016 evaluation, a private vocational consultant opined that the Veteran was not employable on account of his service-connected disorders, notably his posttraumatic stress disorder and his bilateral lower extremity peripheral neuropathy.  Because there is evidence suggesting the Veteran is otherwise unable to secure and follow substantially gainful occupation due to service-connected disabilities, remand for referral to VA's Director of Compensation and Pension is appropriate for extraschedular consideration under 38 C.F.R. § 4.16(b) for those periods where the Veteran does not meet the schedular requirements for TDIU.

Accordingly, the case is remanded for the following action:

1.  Refer the Veteran's claim to the Director of Compensation and Pension, for extraschedular consideration under 38 C.F.R. § 4.16(b) for those periods where the Veteran does not meet the schedular requirements for TDIU. This referral should include a full statement of the Veteran's service-connected disabilities, employment history, education, and vocational attainment and all other factors having a bearing on the issue.  The Director of Compensation and Pension is requested to provide adequate reasons and bases for any decision.  Such a statement must provide the precise basis for its decision so as to permit appellate review by the Board.  The Director must analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran which would favor the assignment of an extraschedular rating.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


